Citation Nr: 1126634	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  06-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from June 1958 to February 1979.

This matter comes before the Board of Veteran's Appeals (BVA or Board) on appeal from a February 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.  

The Veteran appeared before the undersigned Veterans Law Judge in a  videoconference hearing from Columbia, South Carolina in November 2006 to present testimony on the issue on appeal.  The hearing transcript has been associated with the claims file.

In a November 2007 decision, the Board denied the Veteran's claim.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court) which, in December 2008, pursuant to a joint motion for remand, remanded the appeal to the Board for further development.  

In December 2009, the Board remanded this matter for further development consistent with the December 2008 Court Order.  


FINDINGS OF FACT

Hypertension is not attributable to service and was not first manifest within one year of separation from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that letters dated in November 2005, March 2006, and December 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed him of his and VA's respective responsibilities in obtaining such evidence. 

In addition to the foregoing, the Board observes that some of the Veteran's service records, VA treatment records, and private medical records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded VA examinations in connection with his claim.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

In this regard, the Board notes that the RO, in a June 2005 Formal Finding on the Unavailability of Service Records, found that the Veteran's service medical records were not available.  In this regard, the Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including hypertension, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service connection for hypertension.   

The Board again notes that not all of the Veteran's service medical records are available for review.  Where service medical records are absent or missing, there is a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision. The case law does not, however, lower the legal standard for proving a claim for service connection.  Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  See also Washington v. Nicholson, 19 Vet.App. 362, 371 (2005).  

The available service medical records indicate that, in July 1973 seated blood pressure is recorded as "144/90 - 130/90."  In addition, the Veteran's separation examination dated in January 1979 did not find any abnormalities in the Veteran's vascular system or indicate a diagnosis of hypertension, although the Board notes that blood pressure of 140/90 was recorded.  The Veteran has also testified that upon re-enlistment in 1975 and 1979 his diastolic blood pressure was "around 150."  

After service, a June 1981 medical entry indicates that the Veteran's blood pressure was 124/74 at 11:30 AM and 128/70 at 11:40 AM.  

The Veteran reports that he was diagnosed with hypertension and placed on medication in the early to late 1980s.  A treatment noted dated in  April 1991 indicates a diagnosis of hypertension.

In a May 2006 VA examination, the Veteran was indicated to have three blood pressures readings of 138/68, 140/72, and 138/70.  The heart sounds were normal without murmur or gallop.  Lung sounds were normal without rales, rhonchi or wheezes.  There was no neck vein distention or ankle edema found.  At this time, the Veteran was diagnosed with hypertension, well controlled.  the physician indicated that, upon a review of the available medical history and records, as well as examination of the Veteran, it was the examiner's opinion that it was less than fifty percent likely that the Veteran's condition of hypertension began while in the military service.  

In the December 2009 Board remand, the May 2006 VA examination was found to be inadequate because the examiner erroneously stated that the January 1979 blood pressure reading was the only in-service notation regarding blood pressure.  The matter was therefore remanded and, upon remand, the examiner was instructed to review the available service treatment records in full, specifically to include the blood pressure readings obtained in July 1973 and January 1979, as well as the Veteran's statement regarding the 1975 reading.  

The Veteran was afforded an additional VA examination dated in January 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported that he was diagnosed with hypertension in the mid to late 1980s and placed on medication.  The Veteran also reported, however, that he had blood pressure problems while on active duty.  He was noted to be taking medication for hypertension.  Upon examination, the Veteran was found to have blood pressure of 108/70 x3.  The Veteran was diagnosed with essential hypertension.  The examiner indicated that there were very few service treatment records to review.  The examiner noted the retirement examination with blood pressure readings of 140/90, and a reenlistment examination from1973 with blood pressure readings of  144/90 and 130/80.  No diagnosed of hypertension was found in the service treatment records.  After service, the Veteran was noted to have blood pressure readings of 124/74 and 128/70 in June 1981; 128/80 in May 1983; and 124/84 in July 1983.  The first indication of essential hypertension was in 1986 when the Veteran was placed on blood pressure medication .  Based on the foregoing, the examiner found that the Veteran's hypertension was not related to his time in service.  

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for hypertension.  In this case, both VA examiners that have looked at the claim have found that the Veteran's hypertension did not begin on active duty.  The medical records also do not indicate a diagnosis of hypertension within one year of service.  

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the VA medical opinions, particularly the January 2010 medical opinion, are most probative in this case.  

In this regard, the Board notes that the Veteran has contended on his own behalf that his hypertension that began in service or as a result of military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding the relationship between the Veteran's hypertension and his military service to be complex in nature.  See Woehlaert , supra.   In this case, as the Veteran has only provided his own conclusory statements regarding causation, the Board finds that the Veteran's statements regarding a nexus between his condition and his military service to be of less probative value than the medical opinions rendered by the VA examiners who have medical expertise.  This is specifically true with respect to the January 2010 medical opinion that was rendered after an examination of the Veteran and a review of his claims file.  As such, the Board finds that the Veteran's contentions regarding the etiology of his condition, as well as his allegations of continuity of symptomatology, are outweighed by the competent and probative VA medical examiners' findings.  The Board attaches the most probative value to these opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Specifically, the January 2010 VA examiner's opinions were based on review of the Veteran's claims file and an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examiner's opinion, rendered by a medical professional, is afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's hypertension is etiologically related to his military service.  In addition, hypertension was not manifest in the initial post-service year, so presumptive service connection is also not warranted on that basis.  

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for hypertension is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


